 In the MatterOf" THEMETROPOLITANBODY COMPANYand-THEINDE-PENDENTAUTOBODYWORKERS' UNION OF CONNECTICUTCase No. R-'2331.Decided March20, 1941Jurisdiction:automobile truck body manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition in the absence of Board certification ;election necessary.-Unit Appropriate for Collective Bargaining:allproduction and' maintenanceemployees, including stock room employees, but excluding officers, execu-tives, foremen, subforemen, clerical employees, messengers, draftsmen, engi-neers, and watchmen.6'Ifl ngs & Lockwood,byMr. Walter N. MaguireandMr. KeithT. Middleton,-ofStamford,Conn., for the Company.Mr. MortonWeiss,of Bridgeport,Conn.,for the Independent.Liebman, Leider & IVitt,byMr. Harold I. Cammer,of New YorkCity, for theU. A. W.-Mr. HarryCooper,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION'STATEitEN'r OF THE CASEOn September 0, 1940, The Independent Aiito Body Workers'Union of Connecticut, herein called the Independent, filed with theRegional Director for the Second Region (New York City)' a peti-tion alleging that a question affecting commerce had arisen concerningthe representation of employees of The Metropolitan Body Company,Bridgeport, Connecticut, herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act. On February 3, 1941, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) 'ofthe Act; and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investiga-tion and authorized the Regional Director to conduct it and to pro-vide for an appropriate hearing upon due notice.30 N. L. It. B., No. 65463 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 6, 1941, the Regional Director, ;issued a notice of-hearing, copies of which were duly served upon the Company, theIndependent, and upon United Automobile Workers of America(C. 1. 0.), and Local 505 thereof, herein 'called the U. A. W., alabor organization claiming to represent employees directly' affectedby the investigation.Pursuant to notice, a hearing was held onFebruary 17, 1941, at Bridgeport, Connecticut, before Millard L.Mldonick, the Trial Examiner duly designated by 'the Chief TrialExaminer.The Company, the Independent, and the U. A. W. wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and to,introduce evidence bearing upon the issues was afforded all partiesAt the hearing the parties entered into a stipulation on a number ofissues, which stipulation recited that it should become effective onlyupon Board approval.The Board hereby approves this stipulation.During the course of the hearing, the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACT1.THE BUSINESS' OF THE COMPANYThe Metropolitan Body Company, a Connecticut corporation, hav-ing its principal office and place of business at Bridgeport, Connect-icut, is engaged in the manufacture, sale, and distribution of all-steelautomobile truck bodies.The Company purchases annually steel.valued at approximately $180,000, about 97 per cent of which isshipped to the Company's plant from points outside the State ofConnecticut.The Company annually manufactures and sells prod-ucts amounting in value to approximately $1,225,000.About 95 percent in value of such products is shipped directly from the Company'splant to points outside the State of Connecticut.The Company concedes that it is engaged in commerce among theseveral States within the meaning of the Act.,1.THE LABOR ORGANIZATIONS INVOLVED'The'Indepelident'Auto Body Workers' Union ofConnecticut is anunaffiliatedlabor organization admitting to membership employeesof the Company.-'As indicated in SectionVI.infra,we have departed from the strict terms of the stipula-tion with respect to the date upon which the election,directed below, is to be conducted. THE METROPOLITAN BODY COMPANY465United Automobile Workers of America (C. I. 0.), and Local 505thereof, are labor organizations, affiliated with the Congress of In-dustrialOrganizations, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn August 20, 1940, the Independent requested of .the Companyrecognition as 'exclusive bargaining representative of its employees.The Company refused to grant such recognition, stating it wouldnot recognize any labor organization in the absence of Board eer-tification.2From a report of the Regional Director which was intro-duced in evidence and from a statement of the Trial Examiner madeat the hearing, it appears that each of the labor organizations in-volved herein represents a substantial number of the Company'semployees in the unit found below to be appropriate for the purposesof collective bargaining.3We find that a question has arisen concerning the_ representationof employees of the Company.IV.THE EFFECTOF THE QUESTION CONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which. hasarisen, occurring in connection with the operations of the Companydescribed in Section I-above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, and2At the healing there was introduced in evidence a copy of a contract, dated June 13.1939, between the Company and the U A W., providing foi exclusive recognition and for aclosed shop, and reciting that the agreement would continue for a period of 2 years andautomatically renew itself thereafter unless terminated by either party by written noticeto the other not less than 30 days prior to the expiration dateHowever, the pasties halvestipulated that the Company has no collective labor agicement with any labor organizationat the piesent time and halve stipulated that the Boaid may direct an election3The Independent submitted to the Regional Director 109 membership application cards.According to her report, 3 of these cards ace dated'in June 1940, 5 in July and August 1940,'and 99 are undatedAll but two of the signatures affixed to these cards appeared to theRegional Director to be genuine, original signaturesTwo cards were unsigned. Of thesigned cards, 99 bear the signatures of persons whose names are on the Company's pay rollas of August 31, 1940At the hearing the Independent submitted to the Trial Examiner17 additional cards, and, after examining them, the Trial Examiner stated that 1 card w-asa duplicate of one of the other 16, and that all 16 appeared to bear genuine, original si-,na-tures of persons on the Company's pay roll as of February 13, 1941The parties stipulatedthat all 16 cards were signed by the respective persons whose names they bear within thelast 3 weeks-pilor to the hearingAccording to the Regional Director's report the pay roll,as of.August 31, 1940, contains the names of 216 employees. The pay roll of.Febiuar3 13,1941, contains the names of approxrinately 170 employees within the unit found below tobe appropriate for pus poses of collective bargainingThe -U A. W submitted to the Regional Director 64 membership application cards ofwhich, according to her report, 2 are dated in June 1940, 13 in July and August 1940, and49 are undated.Of the 64 signatures affixed to these cards,' all appeared'to the RegionalDirector to be genuine, original signatures, and 58 w ere'the'names of persons on the Com-pany'spay roll as of August 31, 1940 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. "THE APPROPRIATE UNITAt the hearing the parties stipulated that the unit appropriate for.purposes of collective bargaining should comprise all production andmaintenance employees of the Company at its Bridgeport plant, ex-cluding officers, executives, foremen, subforemen, clerical employees,messengers, draftsmen, engineers,-and watchmen.'The U. A. W. contends that approximately four stock room em-ployees should be included in the appropriate unit; the Company,that they should be excluded.The Independent takes no positionwith respect to these employees.The stock room employees workin the stock room which is located in an addition to the plant, adjoin-ing the assembly department, and connected with it.The stock roomemployees keep records regarding the receipt of Inerchandise, equip-ment, and tools purchased by the Company. Small parts and toolsare received at the stock room where the stock room employees takecharge of them, sort them out, place them in bins, distribute themamong production employees, and keep records regarding such dis-tribution.Tools are requested at the stock room by production em-ployees and the stock room employees give out such tools.Theymake periodical reports to the office regarding the distribution oftools.A minor part of the duties of these employees consists ofpreparing small parts for shipment out of the plant.The foreman over the stock room employees is in charge of alltraffic in the plant.His desk is in the stock room. In addition tothe four stock room employees there are seven material handlers'under this foreman's supervision.The parties agree that these ma-terial handlers are in the appropriate, unit.The secretary-treasurer,of the Company admitted at the hearing that the stock room em-ployees and the material handlers form more or less of a cohesivegroup under this foreman's supervision because all these employeesconcern themselves with the traffic of material in the plant.The Company's position is that the work of the stock room em-ployees is an extension of clerical work done in the office.Recordswhich are kept by the stock room employees are used in the mainte-nance of the Company's inventory and accounting system. It alsoappears that stock room employees and office employees both par-ticipate in the taking of "spot check" inventories.On the other hand,the secretary-treasurer of the Company admitted at the hearing that'The contract of June 13, 19$9, referred to above in footnote 2, coveredall employees ofthe Company except watchmen, subforemen, foremen, employees in the stockroom,messen-gers, engineers, officers, and clerical employees. THE METROPOLITAN BODY COMPANY467.the,duties. of the stock room employees were adjusted more to thework in the plant than to the work in the office.The stock room employees are eligible to membership in theU. A. W. and' have in the past been members thereof. They are noteligibletomembership in the Independent.However, thepresident of the Independent stated at the hearing that if theseemployees were found to be within the appropriate unit, the Inde-pendent would admit them to membership..Under, the circumstances, we shall include the stock room employ-ees in the appropriate unit.We find that all production and maintenance employees of theCompany at its Bridgeport plant, including stock room employees,but eicluding officers, executives, foremen, subforemen, clerical em-ployees, messengers, draftsmen, engineers, and watchmen, constitutea unit appropriate for the purposes of collective bargaining, and that'said unit will insure to employees of the Company the full benefitof their right to self-organization and to collective bargaining,' andotherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by, secret ballot.At thehearing the parties stipulated that the Board may direct an elections'to be conducted on April 8, 1941, and that eligibility to vote thereinshould be determined on the basis of any pay-roll period precedingApril 1, 1941, deemed proper by the Board.Although' the Regional Director may, in her discretion, conductthe election on April 8, 1941, we shall follow our usual practice anddirect that an election be conducted as early as possible, but notlater than thirty (30) days from the date of our Direction, and thatall employees within the appropriate unit who were employed bythe Company during the pay-roll period immediately preceding thedate' of our Direction, with the limitations and additions set forthin our Direction, shall be eligible to vote.At the 'hearing the U. A. W. requested that it appear on the ballotas "United Auto Workers (C: I. 0.)" No objection was made, tothis request and we shall so provide.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAWI1.A question affecting commerce has arisen concerning the rep-resentation of employees of The Metropolitan Body Company,'440135-42-Vol. 30-31 468' -DECISIONS OF NATIONAL LABOR RELATIONS' BOARDBridgeport, Connecticut, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the Act.2.All production and maintenance employees of the Company atitsBridgeport plant, including stock room employees, but excludingofficers, executives, foremen, subforemen, clerical employees, mes-sengers, draftsmen, engineers, and watchmen, constitute a unit ap-propriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in, the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith The Metropolitan Body Company, Bridgeport, Connecticut, anelection by secret ballot shall be conducted as.early. as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Sec-ond Region (New York City), acting in this matter as agent for theNational Labor Relations Board and subject to Article III, Section'9,of said Rules and Regulations, among all production and main-tenance employees of The Metropolitan Body Company at its Bridge-port plant, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including stock roomemployees, employees who did not work during such pay-roll periodbecause they were ill or on vacation or absent because called formilitary service, and ' employees who were then or have since beentemporarily laid off, but excluding officers, executives, foremen, sub-foremen, clerical employees, messengers, draftsmen, engineers, watch-men, and those who have since quit or been discharged for cause, todetermine whether they desire to be represented by The IndependentAuto Body Workers' Union of Connecticut, by United Auto Workers(C. I. 0.), for the purposes of collective bargaining, or by neither.